DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s remarks submitted on 2/7/22 have been received.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2016/0118634) on claims 6-10 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2016/0013459) on claims 11-15 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
5.	Claims 6-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 6 is directed to a power storage device comprising: an exterior body; a positive electrode; and a negative electrode, wherein the exterior body comprises a first region and a second region,  wherein rigidity of the first region is greater than or equal to 1.2 times and less than or equal to 4 times rigidity of the second region, and wherein the first region is more curved than the second region.
	The prior art to Thiel et al. (US2016/0118634) discloses a power storage device comprising: an exterior body; a positive electrode; and a negative electrode, wherein the exterior 
7.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 11 is directed to a power storage device comprising: an exterior body; a positive electrode; and a negative electrode, wherein the exterior body comprises a first region and a second region, wherein a difference between a maximum height and a minimum height of a surface seen from one direction is H in the first region and the second region,  wherein the H in the first region is greater than or equal to 2 times and less than or equal to 5 times the H in the second region, and wherein the first region is more curved than the second region.
	The prior art to Suh et al. (US 2016/0013459) discloses a power storage device comprising: an exterior body; a positive electrode; and a negative electrode, wherein the exterior body comprises a first region and a second region, and wherein the first region is more curved than the second region but does not disclose, teach, or render obvious wherein a difference between a maximum height and a minimum height of a surface seen from one direction is H in the first region and the second region,  wherein the H in the first region is greater than or equal to 2 times and less than or equal to 5 times the H in the second region. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724